        Case 1:19-cr-00606-SHS Document 141 Filed 09/21/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                v.
                                                          19-CR-606 (SHS)
DELOW AR HOSSAIN,
                               Defendant.                 OPINION & ORDER




SIDNEY H. STEIN, U.S. District Judge.
    In this action, the government alleges that defendant Delowar Hossain attempted to
provide material support or resources for terrorism and attempted to make a contribution of
funds, goods, and services to the Taliban in violation of 18 U.S.C. § 2339(A), 50 U.S.C. § 1705(a),
and 31 C.F.R. §§ 594.201, 594.204, 594.205, and 594.310. (Superseding Indictment 'Il'Il 1-2, ECF
No. 55.) After determining that this action involved classified information, the government
sought a protective order from this Court pursuant to section 4 of the Classified Information
Procedures Act ("CIPA" ). (Letter from the Gov' t dated June 5, 2020, ECF No. 25.) CIPA section 4
permits the Court to "authorize the United States to delete specified items of classified
information from documents to be made available to the defendant through discovery under
the Federal Rules of Criminal Procedure" upon submission of a "written statement to be
inspected by the court alone." 18 U.S.C. app . 3 § 4. On June 19, 2020, after considering the
government' s submission in camera and ex parte, the Court granted a protective order. (Order,
ECF No. 26.)
     In February 2021, the government sought additional protective measures for the classified
information involved in this case pursuant to a different provision of CIPA-CIPA section 6.
(See Gov't's Mot., ECF No. 81.) CIPA section 6 provides that "the United States may request the
court to conduct a hearing to make all determinations concerning the use, relevance, or
admissibility of classified information that would otherwise be made during the trial or pretrial
proceeding." 18 U.S.C. app. 3 § 6(a). Any such hearing "shall be held in camera if the Attorney
General certifies to the court in such petition that a public proceeding may result in the
disclosure of classified information." Id. Pursuant to the Attorney General's certification that a
public proceeding might result in the disclosure of classified information, the Court held a CIPA
section 6 hearing in camera, with both the government and defense counsel in attendance, on
September 13, 2021. For the foregoing reasons, the government's requested protective measures
are granted in full.
I.   DISCUSSION

     A. Factual Background
    As charged in the Superseding Indictment, defendant Delowar Hossain attempted to travel
outside the United States for the purpose of joining the Taliban, a terrorist group, and to kill
          Case 1:19-cr-00606-SHS Document 141 Filed 09/21/21 Page 2 of 10




United States nationals located overseas. (Superseding Indictment 1I 1, ECF No. 55.) The
government avers that the bulk of the evidence it intends to introduce at trial consists of
communications between the defendant and two confidential human sources-CHS-1 and
CHS-2 (the "CHSs")- "during which the defendant described in detail his plan to travel to
Afghanistan, join the Taliban, and fight against American soldiers as part of the defendant's
self-professed plan of jihad." (Gov't's Opp'n to Def.'s Mot. to Compel at 3, 19, ECF No. 45;
Compl 1I 3, ECF No. 1.) At trial, the government intends to call the CHSs to testify in detail
about their meetings and conversations with Hossain. (See, e.g., Gov't's Mot. at 44, ECF No. 80.)
     Because the government believes that certain security measures are necessary to protect the
identities of the CHSs and the disclosure of classified information, the government has moved
this Court for certain protective measures to be implemented at trial, including limited
courtroom closures and limitations on cross-examination. The requested measures the
government seeks are as follows:
    1. During the testimony of the CHSs, only the Court, essential courtroom personnet the
         defendant, the defendant's counsel, the defendant's close family, the Government's trial
         team, and one member of the district's press pool are permitted to be present in the
         courtroom;
    2.   This partial closure of the courtroom shall be tailored as follows: (a) a live audio
         broadcast of the CHSs' testimony shall be made available to the public at another
         location in the courthouse; (b) transcripts of the CHSs' testimony shall be made publicly
         available as soon as feasible after their testimony; and (c) the public docket shall be
         updated promptly to reflect the disposition of this motion seeking a partial courtroom
         closure, including the fact that, during the testimony of the CHSs, the measures set forth
         above will be implemented;
    3.   Public disclosure of the identities of the CHSs in connection with the trial of this matter
         is prohibited;
    4.   Public disclosure of the identity of an undercover officer of the New York City Police
         Department (the "UC") who participated in the investigation of the defendant is
         prohibited; 1
    5.   The CHSs are permitted to testify using only the first names by which they were known
          to the defendant during the investigation of this case;
    6.    The CHSs are permitted to enter and exit the courthouse and courtroom through non-
          public entrances on the dates of their testimony, and the courthouse staff and U.S.
          Marshals Service shall assist the Government to make the necessary arrangements for
          the use of such non-public entrances by the CHSs;
    7.    Any videos, photographs, or other images of the CHSs that are shown in open court, or
          otherwise made available to the public, shall be altered to pixelate or otherwise obscure


1The government does not intend to call the UC as a witness at trial or introduce any evidence gathered
through the defendant's interactions with the UC.


                                                    2
         Case 1:19-cr-00606-SHS Document 141 Filed 09/21/21 Page 3 of 10




        their faces (this measure shall not apply to materials viewed only by the Court, essential
        courtroom personnel, the jury, the defendant, his counsel and close family, and the
        Government's trial team);
    8. The use of all non-official recording and photographic devices and methods, including
        sketching, is prohibited during the CHSs' testimony;
    9. The defense shall not elicit at trial, during cross-examination of the CHSs, or otherwise,
        personal identifying information relating to the CHSs or the UC;
    10. The defense shall not elicit at trial, during cross-examination of the CHSs, or otherwise,
        information about the CHSs' participation in other investigations or undercover
        activities unrelated to the defendant;
    11. The defense shall not elicit at trial, during cross-examination of the CHSs, or otherwise,
        information relating to operational aspects of the means and methods used by law
        enforcement to record and capture the defendant's communications, such as the
        installation, placement, location, and concealment of recording devices, and the
        technology used to capture the defendant's electronic communications; and
    12. The defense shall not elicit at trial, during cross-examination of the CHSs, or otherwise,
        information relating to any classified training received by the CHSs.

(See Gov't's Mot., ECF No. 81-1.)
    Hossain does not oppose measure number 5 (CHSs can testify using only first names), 6
(CHSs can use non-public entrances and exits to the courthouse and courtroom), and 9 (the
defense shall not elicit personal identifying information relating to the CHSs or the UC). 2 The
Court therefore grants the government's request for those protective measures. Hossain
opposes the remaining measures on the grounds that the proposed closure measures are
unnecessary to protect the identities of the confidential sources and the integrity of any
investigations.
     The Court addresses the government's remaining requests for protective measures in two
distinct categories: proposed courtroom closures-those designed to protect the identities of the
CHSs-and proposed limits on cross-examination-those designed to prevent the unauthorized
disclosure of classified information.
     A. The Government's Request for Courtroom Closures

    The government seeks to partially close the courtroom during the testimony of the CHSs.
Specifically, the government seeks to prohibit persons other than the Court, essential courtroom
personnel, the defendant, the defendant's counsel, the defendant's close family, the
Government's trial team, and one member of the district's press pool from being present in the
courtroom while the CHSs are testifying. (Gov't's Mot. at 2-3, ECF No. 81-1.) The government

2Because the government does not intend to call the UC as a witness at trial or introduce any evidence
gathered through the defendant's interactions with the UC, the same protective measures related to
preventing public disclosure of the identity of the UC are moot.


                                                    3
         Case 1:19-cr-00606-SHS Document 141 Filed 09/21/21 Page 4 of 10




suggests that the partial closure of the courtroom be tailored as follows: (a) a live audio
broadcast of the CHSs' testimony shall be made available to the public at another location in the
courthouse; (b) transcripts of the CHSs' testimony shall be made publicly available as soon as
feasible after their testimony; and (c) the public docket shall be updated promptly to reflect that
if this motion is granted, the measures set forth above will be implemented. (Id. at 3.)
    The government also seeks to prevent public disclosure of the identities of the CHSs in
connection with the trial, public disclosure of any videos, photographs, or other images of the
CHSs unless those materials are altered to pixelate or otherwise obscure their faces,3 and to
prevent the use of all non-official recording and photographic devices and methods, including
sketching, during the CHSs' testimony. (Id . at 4.)
      Members of the public and the press "have a qualified First Amendment right to attend a
criminal trial." Waller v. Georgia, 467 U.S. 39, 44 (1984). Ordinarily, there is a "presumption of
openness." Press-Enterprise Co. v. Superior Court of California, Riverside Cnty., 464 U.S. 501, 510
(1984). "The Sixth Amendment, in tum, gives a defendant a right to a public trial." United States
v . Alimehmeti, 284 F. Supp. 3d 477, 485 (S.D.N.Y. 2018) (citation omitted). Therefore, "[t]he
power to close a courtroom where proceedings are being conducted during the course of a
criminal prosecution . .. is one to be very seldom exercised, and even then only with the
greatest caution, under urgent circumstances, and for very clear and apparent reasons." United
States v. Cojab, 996 F.2d 1404, 1405 (2d Cir. 1993).
     However, "the right to an open trial may give way in certain cases to other rights or
interests, such as ... the government's interest in inhibiting disclosure of sensitive information."
Waller, 467 U.S. at 45. The standard is whether the presumption of openness has been overcome
"by an overriding interest based on findings that closure is essential to preserve higher values
and is narrowly tailored to serve that interest. The interest is to be articulated along with
findings specific enough that a reviewing court can determine whether the closure order was
properly entered." Id. at 45 (quoting Press-Enterprise Co., 464 U.S. at 510). "[T]he same test
applies whether a closure motion is made ... over a defendant's Sixth Amendment objection or
. .. over the First Amendment objection of the government or press." United States v . Smith, 426
F.3d 567, 575 (2d Cir. 2005) (quoting United States v. Doe, 63 F.3d 121, 128 (2d Cir. 1995)).
    Pursuant to Waller, the U.S. Court of Appeals for the Second Circuit has identified "four
prerequisites" to excluding the public from a courtroom during certain criminal proceedings.
United States v. Abuhamra, 389 F.3d 309, 329 (2d Cir. 2004). These are: "(1) the party seeking to
close the hearing must advance an overriding interest that is likely to be prejudiced, (2) the
closure must be no broader than necessary to protect that interest, (3) the trial court must
consider reasonable alternatives to closing the proceeding, and (4) it must make findings



3This measure shall not apply to materials viewed only by the Court, essential courtroom personnel, the
jury, the defendant, his counsel and close family, and the Government's trial team. (Gov't's Mot. at 4, ECF
No. 81-1.)


                                                     4
         Case 1:19-cr-00606-SHS Document 141 Filed 09/21/21 Page 5 of 10




adequate to support the closure." Abuhamra, 389 F.3d at 329 (internal quotation marks omitted)
(quoting Waller, 467 U.S. at 48).
     Where only a partial closure of the courtroom is contemplated, however, "there must only
be a 'substantial reason,' rather than an' overriding interest' justifying the closure." Smith, 426
F.3d at 571 (quoting Woods v. Kuhlmann, 977 F.2d 74, 76 (2d Cir. 1992)). In determining whether
a closure is narrow enough to justify application of the "substantial reason" standard, courts
consider the closure's "duration, whether the public can learn what transpired while the trial
was closed (e.g. through transcripts), whether the evidence was essential, and whether selected
members of the public were barred from the courtroom, or whether all spectators were
excluded." Carson v . Fischer, 421 F.3d 83, 89-90 (2d Cir. 2005) (citing Bowden v. Keane, 237 F.3d
125, 129-30 (2d Cir. 2001)). Under the "substantial reason" standard, the government must
demonstrate "that the interest that the closure would purportedly serve is especially grave, and
that the risk that would be posed to that interest by not closing the courtroom is more than
'serious."' Bowden, 237 F.3d at 129 (citing Ayala v. Speckard, 131 F.3d 62, 70 (2d Cir. 1997)).
     This Court first finds that the requested courtroom closures constitute partial closures, such
that the "substantial reason," rather than the "overriding interest," standard applies. The
closure will be in effect only while the CHSs are testifying, and the proposed measures will
allow the Court, essential courtroom personnel, the defendant, the defendant's counsel, the
defendant's close family, the Government's trial team, and one member of the district's press
pool to remain in the courtroom during their testimony. (Gov't' s Mot. at 2-3, ECF No. 81-1.)
Although the CHSs' testimony is likely to be critical to this case, the public may learn what
transpired while the trial was closed via the live audio broadcast of the CHSs' testimony and
the later-provided public transcripts of the CHSs' testimony. (Id.)
     Second, the Court finds first that the government has advanced specific reasons that justify
the protective measures requested even under the "overriding interest" standard. The
government avers that "there is a substantial probability that requiring the CHSs to testify in a
fully public proceeding would prejudice the following compelling interests: (a) protecting the
true identity and safety of the CHSs and their families; (b) preserving the integrity of other
national security investigations; and (c) maintaining law enforcement's ability to deploy the
CHSs effectively in an undercover capacity." (Gov't's Mot. at 2, ECF No. 81-1.)
     Courts have routinely held that the above interests are substantial and overriding under
Waller. The Second Circuit has found that maintaining the "safety of a police officer working
undercover surely constitutes an overriding interest." Brown v. Artuz, 283 F.3d 492, 501 (2d Cir.
2002); see also Alimehmeti, 284 F. Supp. 3d at 486 (citations omitted) ("The Second Circuit has
repeatedly recognized the safety and effectiveness of an undercover law enforcement officer as
an overriding interest that may justify a courtroom's partial closure."). The Second Circuit has
also found that "[t]he state interest in maintaining the continued effectiveness of an undercover
officer is an extremely substantial interest." Ayala, 131 F.3d at 72; see also Nieblas v . Smith, 204
F.3d 29, 33 (2d Cir. 1999) (finding closure warranted where testifying officer "could have been


                                                  5
         Case 1:19-cr-00606-SHS Document 141 Filed 09/21/21 Page 6 of 10




assigned to further undercover work in the vicinity" where the defendant had trafficked in
drugs).

    Further, in its classified, ex parte submission, the government has advanced specific facts
supporting its contentions that requiring the CHSs to testify in a fully public proceeding would
harm the safety of the CHSs, future national security investigations, and the CHSs' ability to
continue working as confidential informants. The Court will elucidate this point in a sealed, ex
parte, and classified filing.
     The Court finds that Waller factors two and three-that the court closure must be no
broader than necessary to protect the government' s interest, and that the court must consider
reasonable alternatives to closing the proceeding-also weigh in favor of the limited closures
proposed in this case. Courts in this district have authorized substantially similar courtroom
closures under similar circumstances. In United States v. Alimehmeti, Judge Paul Engelmayer
considered court closures in a case with a defendant charged with knowingly and intentionally
providing and attempting to provide material support to ISIS. 284 F. Supp. 3d at 481. The
government intended to rely heavily in its case-in-chief on testimony from certain undercover
officers. Id. at 481-82, 487. The court there accepted substantially the same proposed protective
measures requested by the government here, finding that the government's interest "in
safeguarding the identity, and thereby protecting the safety, of working undercover officers,"
was an extremely substantial interest justifying the limited courtroom closure and that the
partial court closures were "narrowly tailored to the needs at hand." Id. at 486-87; see also United
States v. Schulte, 436 F. Supp. 3d 698, 704-05 (S.D.N.Y. 2020) (authorizing a partial closure of the
courtroom during the testimony of CIA witnesses, even though the anticipated testimony was
of great consequence to the case and was anticipated to last for approximately one-third of the
trial) . The Court similarly finds that the court closures the government proposes are no broader
than necessary to protect the government's interest and are superior to alternative methods of
closure.
    Because the government has a substantial-indeed, overriding-interest in preventing the
CHSs from testifying in open court that overrides the defendant's Sixth Amendment right, and
the public and press' s First Amendment right, to a public trial, because the scope of the court
closures is limited, and because alternative closure methods, such as disguises or screens, are
inferior to the ones the government proposes here, the Court grants the government's requests:
1) to prohibit persons other than the Court, essential courtroom personnel, the defendant, the
defendant's counsel, the defendant's close family, the Government's trial team, and one
member of the district's press pool from being present in the courtroom while the CHSs are
testifying, as long as a live audio broadcast of the CHSs' testimony is made available to the
public at another location in the courthouse and transcripts of the CHSs' testimony are made
publicly available as soon as feasible after their testimony, 2) to prevent public disclosure of the
identities of the CHSs in connection with the trial, 3) to prevent public disclosure of any videos,
photographs, or other images of the CHSs unless those materials are altered to pixelate or
otherwise obscure their faces, and 4) to prohibit the use of all non-official recording and


                                                  6
         Case 1:19-cr-00606-SHS Document 141 Filed 09/21/21 Page 7 of 10




photographic devices and methods, including sketching, during the CHSs' testimony. (Gov't's
Mot. at 2-4, ECF No. 81-1.)

    B.   The Government's Request for Certain Limitations on Cross-Examination of CHS-1
         and CHS-2
     The government also seeks to preclude cross-examination of the CHSs on certain topics,
which are: (1) information about the CHSs' participation in other investigations or undercover
activities unrelated to the defendant; (2) information relating to operational aspects of the
means and methods used by law enforcement to record and capture the defendant's
communications, such as the installation, placement, location, and concealment of recording
devices, and the technology used to capture the defendant's electronic communications; and (3)
information relating to any classified training received by the CHSs. (Gov't's Mot. at 4-5, ECF
No. 81-1.) The government provides two bases for these restrictions: the Federal Rules of
Evidence and the law enforcement privilege. Hossain opposes these proposed restrictions on
cross-examination.
     A district court may prohibit the disclosure of classified information under the "generally
applicable evidentiary rules of admissibility," United States v. Wilson, 750 F.2d 7, 9 (2d Cir. 1984),
since CIPA "does not alter the existing standards for determining relevance or admissibility."
United States v. Wilson , 586 F. Supp. 1011, 1013 (S.D.N.Y. 1983) (citation omitted). The Federal
Rules of Evidence relevant to the government's request to limit the scope of cross-examination
are Rules 401, 402, and 403. Rule 401 defines relevant evidence as evidence that "has any
tendency to make a fact more or less probable than it would be without the evidence" provided
"the fact is of consequence in determining the action." Fed. R. Evid. 401. Rule 402 provides that
"[i]rrelevant evidence is not admissible," but that subject to certain exceptions, "relevant
evidence is admissible." Fed. R. Evid. 402. However, under Federal Rule of Evidence 403, "[t]he
court may exclude relevant evidence if its probative value is substantially outweighed by a
danger of one or more of the following: unfair prejudice, confusing the issues, misleading the
jury, undue delay, wasting time, or needlessly presenting cumulative evidence." Fed. R. Evid.
403.

         1.   Cross-Examination on Participation by the CHSs in Other Investigations
    The Court finds that Federal Rule of Evidence 403 provides a sufficient basis for prohibiting
cross-examination on information about the CHSs' participation in other investigations or
undercover activities unrelated to the defendant. The defense contends that information about
the CHSs' participation in other investigations or undercover activities unrelated to the
defendant is relevant and probative to show bias and as evidence relevant to the defense's
potential entrapment defense.
    However, the Court finds under Federal Rule of Evidence 403 that any probative value this
information might have is substantially outweighed by the danger of confusing the issues and



                                                   7
                                                                                                     11111
         Case 1:19-cr-00606-SHS Document 141 Filed 09/21/21 Page 8 of 10




undue delay. See Alimehmeti, 284 F. Supp. 3d at 483,494 (granting the government's request to
preclude cross-examination related to "information pertaining to the UCs' participation in other
investigations and undercover activities" under FRE 402 and 403); see also United States v.
Anderson, 872 F.2d 1508, 1514, 1515 (11th Cir. 1989) (determining that a district judge did not
abuse his discretion in excluding evidence related to a prior covert operation appellants had
participated in as irrelevant and a risk of confusion to the jury). The Court thus grants the
government's request to preclude cross-examination of the CHSs on information about the
CHSs' participation in other investigations or undercover activities unrelated to the defendant.
     As to the defense's potential entrapment defense, the Court finds that information about
the CHSs' participation in other investigations or undercover activities umelated to the
defendant should be excluded under Rule 402. Inquiry into other investigations or undercover
work the CHSs participated in has no probative value to the defense's entrapment defense and
is thus irrelevant.

         2.   Cross-Examination on Law Enforcement Surveillance Techniques
     The Court also finds that Federal Rules of Evidence 402 and 403 provide a sufficient basis
for prohibiting cross-examination on information relating to operational aspects of the means
and methods used by law enforcement to record and capture the defendant's communications,
such as the installation, placement, location, and concealment of recording devices, and the
technology used to capture the defendant's electronic communications. Information about the
placement and concealment of recording devices, and various surveillance methods used by the
CHSs, is irrelevant to the issues in this litigation pursuant to Federal Rule of Evidence 402.
     The Court is also precluding cross-examination on information relating to operational
aspects of the means and methods used by law enforcement to record and capture the
defendant's communications under Federal Rule of Evidence 403 because courts in this district
have found that the probative value of such lines of inquiry is substantially outweighed by the
risk of prejudice to the government in compromising its operational methods as well as the
danger of confusing the issues and misleading the jury. See Alimehmeti, 284 F. Supp. 3d at 491-
92. Indeed, the Wilson court found that "the introduction of evidence detailing classified
activities will have the tendency to focus attention on ... the controversial character of foreign
covert intelligence and counter-intelligence operations" and should be excluded under Rule
403. 586 F. Supp. at 1016. Because information relating to the installation, placement, location,
and concealment of recording devices and the technology used to capture the defendant's
electronic communications has no probative value to the defense's potential entrapment defense
under Federal Rule of Evidence 402, and considering the risk of substantial prejudice to the
government of allowing the defense to elicit detailed information about the surveillance means
and methods used by the government, the Court precludes cross-examination on these topics
pursuant to Federal Rules of Evidence 403 and 402.




                                                8
                                  ______________..
         Case 1:19-cr-00606-SHS Document 141 Filed 09/21/21 Page 9 of 10




         3.   Cross-Examination on the CHSs' Classified Training
    Finally, the Court grants the government's motion to preclude cross-examination on any
information relating to any classified training received by the CHSs based on the law
enforcement privilege. The law enforcement privilege "allows the Government to withhold
documents and empowers a court to prohibit cross-examination." Alimehmeti, 284 F. Supp. 3d at
492-93. A party asserting the law enforcement privilege must show that the evidence in
question is the type "the law enforcement privilege is intended to protect," including
"information pertaining to law enforcement techniques and procedures, information that would
undermine the confidentiality of sources, information that would endanger witness and law
enforcement personnel or the privacy of individuals involved in an investigation, and
information that would otherwise . .. interfere with an investigation. " In re The City of New York,
607 F.3d 923, 944 (2d Cir. 2010) (internal quotation marks omitted) (quoting In re Dep't of
Investigation of City of N.Y., 856 F.2d 481, 484 (2d Cir. 1988)). "Once the party asserting the
privilege successfully shows that the privilege applies, the district court must balance the public
interest in nondisclosure against 'the need of a particular litigant for access to the privileged
information."' In re The City of New York, 607 F.3d at 948 (quoting In re Sealed Case, 856 F.2d 268,
272 (D.C. Cir. 1988)).
     The Court finds that information related to the CHSs' classified training is covered by the
law enforcement privilege because it is a classic example of information pertaining to law
enforcement techniques and procedures. The Court holds that the law enforcement privilege
applies to this information. See Alimehmeti, 284 F. Supp. 3d at 494-95 (precluding cross-
examination into the investigative techniques used by the UCs and the UCs' training and work
experience). To overcome the "strong presumption against lifting the privilege," the Second
Circuit has determined that the party seeking disclosure must show "(1) that the suit is non-
frivolous and brought in good faith, (2) that the information sought is [not] available through
other discovery or from other sources, and (3) that the party has a compelling need for the
privileged information." In re the City of New York, 607 F.3d at 945,948 (internal quotation marks
and quotations omitted). The Court in Alimehmeti tailored this test to criminal prosecution by
articulating that a criminal defendant must show that the evidence covered by the law
enforcement privilege "is necessary, or at least important, to his case; and (2) that there is not an
alternative means to secure and present this evidence to the jury." Alimehmeti, 284 F. Supp. 3d at
494.
    Applying this balancing test here, the Court finds that the information the defense seeks
does not justify lifting the law enforcement privilege. The defense contends that it must cross-
examine the CHSs on any classified training they have received because such cross-examination
might reveal any law enforcement techniques commonly used to identify potential terrorism
suspects and induce such persons to commit crimes, and therefore may support Hossain' s
entrapment defense. However, "the public interest in preserving the confidentiality of the
sensitive means and methods used by law enforcement . . . to investigate international terrorism


                                                  9
        Case 1:19-cr-00606-SHS Document 141 Filed 09/21/21 Page 10 of 10                            -
is uncommonly strong." Alimehmeti, 284 F. Supp. 3d 477, 494. The Court finds that the defense
has not shown that inquiry into classified training techniques is necessary, important, or event
relevant to Hossain' s case. The Court thus finds that the law enforcement privilege has not been
overcome and grants the government's motion to preclude cross examination on information
related to the CHSs' classified training.
II.   CONCLUSION

   For the reasons set forth above, the Court grants the government's motion for protective
measures pursuant to CIPA section 6 in full.


Dated: New York, New York
       September 21, 2021

                                             SO ORDERED:




                                                Sidney




                                                10
